Title: From Benjamin Franklin to John Adams, 6 August 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy. Augt. 6. 1781
I some time since gave Orders as you desired to Mr. Grand, to furnish you with a Credit in Holland for the Remainder of your Salary to November next. But I am now told that your Account having been mixt with Mr. Dana’s, he finds it difficult to know the Sum due to you. Be pleased therefore to State your Account for two Years, gving Credit for the Sums you have receiv’d, that an Order may be made for the Ballance.
Upon this Occasion it is right to acquaint you that I do not think we can depend on receiving any more money here applicable to the Support of the Congress Ministers. What Aids are hereafter granted, will probably be transmitted by the Government directly to America. It will therefore be proper to inform Congress, that Care may be taken to furnish their Servants by Remittances from thence.
I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
His Excelly. John Adams Esqr
 
Endorsed: I have only Time to transmit to Congress, this Copy, for their Consideration. It requires no Comments from their most obedient Servant J. Adams. Amsterdam Aug. 15. 1781.
